DETAILED ACTION
Claims 1–5, 7–18 and 20–26 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 26 is directed to a machine readable storage medium, which is non-transitory in view of Specification paragraph [0098].
Furthermore, examiner and applicant held an interview on February 24, 2021, which led to the current amendments. Therefore, examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The amended claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent App. Pub. No. 2018/0101596 and U.S. Patent App. Pub. No. 2013/0262501. This prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“receiving, by a processor, event data generated by one or more rotating machinery assets operating within an oil and gas production environment and performing a hazardous industrial process within the oil and gas production environment, wherein each of the one or more rotating machinery assets are respectively coupled to one or more sensors, each of the one or more sensors generating measurements of operational parameters of the one or more rotating machinery assets, the measurements included in the event data;
formatting, by the processor, the received event data to conform to a pre-defined format, and aggregating the formatted event data;
receiving, by the processor, a plurality of ontological mappings and applying one or more of the ontological mappings to the aggregated event data to generate domain-specific event data corresponding to the oil and gas production environment in which the one or more rotating machinery assets operate, the ontological mappings identifying one or more relationships associated with the event data generated by two or more communicatively coupled rotating machinery assets; …
receiving a selection, via the GUI, of at least one recommendation of the one or more recommendations, the selection causing execution of control functions controlling a change in operation of at least one rotating machinery asset of the one or more rotating machinery assets for which the event data was received.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

March 9, 2021

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154